Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed December 22nd, 2021. By the amendment claims 1-13, and 19-20 are pending with claim 10 being amended. 

The amendment to claim 10 has overcome the 35 U.S.C 112 rejection as outlined in the previous Office action. The amendment to the specification is accepted. 

Allowable Subject Matter
	Claims 1-13, and 19-20 are allowed.

Independent claim 1 is allowable for disclosing “said at least one first rotating element and said at least one second rotating element being mounted idle on said rotation shaft so that said at least one first rotating element and said at least one second rotating element rotate independently one with respect to the other.”

The closest prior art of Cappozzo (EP 3085462) discloses an axle useable in a disc or star separator screen for waste (Abstract), comprising: a rotation shaft defining a longitudinal axis (shaft 3); a plurality of discs (8) or stars integrally coupled with said rotation shaft; and a plurality of anti-clogging sleeves (10) mutually coupled coaxially with said rotation shaft, each of said anti-clogging sleeves being interposed between a respective pair of consecutive discs or stars (Fig. 4.), wherein each of said plurality of anti-clogging sleeves has at least one first rotating element (tubular body 11) and at least one second rotating element (annular shoulders 14) arranged adjacent to each other, at least one of said at least one first rotating element and at least one second rotating element being a tubular body (P0033, L1-2). 

Prior Art Not Relied Upon
Romppainen (WO 2017081365) discloses a series of axles with discs and an idly mounted sleeve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                   

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653